Case a aa ool 157-1 Filed 06/22/20 Page 1 of 2 peel. a 204.
pie

And even though the Seventh Circuit opinion does not explicitly describe the government's position
on appeal, id., it is reasonable to infer that the government advocated affirming Williams's
apparently mandatory 10-year sentence under § 841(b)(1)(A). So, although Williams did not plead
guilty t to any amount of crack cocaine, this Court is bound by the’ Seventh Circuit's characterization
that Williams was convicted of the 50-gram offense under § 841(b)(1)(A).
3

At sentencing, Williams did not argue that any facts used to determine his mandatory minimum
should have been charged in the indictment and either expressly proven to a jury beyond a
reasonable doubt or admitted in his guilty plea. Gov.'s Resp. at 3. That is, he did not make an
argument foreshadowing Alleyne, which was decided by the Supreme Court the following year. See
Alleyne, 570 U.S. at 103.

4

 

 

For a more recent example of a similar definition of "offense," take Gamble v. United States, 139 S.
Ct. 1960, 204 L. Ed. 2d 322 (2019). There, the Supreme Court explained that the term "offense" was
understood-at least at the founding-to be "defined by a law" so that conduct that violates both state
and federal law is not one offense but two. Gamble, 139 S. Ct. at 1965.

5

It is worth noting that the sole basis offered by the government against the rule of lenity's application
is that the First Step Act is not ambiguous. In another case, perhaps a fuller adversarial presentation
on this issue would explore whether the rule can ever be applied to sentencing reduction statutes, as
distinct from first-instance penalty provisions.

6

As another court has explained, "[cJonstruing section 404 in the context provided by Alleyne ...,
courts should reject a reading of the statute that would preclude eligibility for relief under the First
Step Act due to a judicial finding of drug quantity many years ago." United States v. Allen, 384 F.
Supp. 3d 238, 242-43 (D. Conn. 2019) (citing Rust v. Sullivan, 500 U.S. 173, 191, 111 S. Ct. 1759,
114 L. Ed. 2d 233 (1991), for the proposition that Congress "legislates in light of constitutional
limitations.”).

1

Note additionally that under Alleyne, each mandatory-minimum threshold is an element of a crime
(not just a sentencing factor), so 21 U.S.C. § 841(b)(1)(A), § 841(b)(1)(B), and § 841(b)(1)(C) are
each distinct crimes. See Alleyne, 570 U.S. at 103. Williams was convicted-or at least, the parties
and Seventh Circuit assumed he was, see supra n.2-under § 841(b)(1)(A). The statutory penalty for
the offense at § 841(b)(1)(A) has changed, so the First Step Act applies to Williams.

8

See Booker, 2019 U.S. Dist. LEXIS 103189, 2019 WL 2544247, at *3 n.2; see also United States v.
Coleman, 382 F. Supp. 3d 851, 857-58 (E.D. Wis. 2019); United States v. Glore, 2019 WL 1761581,
at *3 (E.D. Wis. April 22, 2019); United States v. Rivas, 2019 WL 1746392, at *8 (E.D. Wis. April 18,
2019); see also, e.g., Wright, 2019 U.S. Dist. LEXIS 119638, 2019 WL 3231383, at *4; Johnson,
2019 U.S. Dist. LEXIS 104935, 2019 WL 2590951, at *4

DISHOT a

© 2019 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the
restrictions and terms and conditions of the Matthew Bender Master Agreement.
Case 1:98-cr-00038-JMS-MJD Document 157-1 Filed 06/22/20 Page 2 of 2 PagelD #: 1642

)\¢a8?

OFF

that Congress intended "covered offense" to refer to the crime of conviction-not the actual conduct
determined by the judge at sentencing.7

Finally, as for any concern the government might have about the sheer volume of litigation, Gov.'s
Resp. at 11, that is only weak evidence of congressional intent. It does not outweigh the competing
textual and contextual signals that the word "offense" means the offense of conviction.

Ill. Conclusion

For the reasons explained above, Williams is eligible for relief under the First Step Act. The
remaining procedural question is whether to hold an in-person re-sentencing. The Act does not say
explicitly that a district court must do so. It simply states that the district court "may ... impose a
reduced sentence as if sections 2 and 3 of the Fair Sentencing Act of 2020 ... were in effect at the
time the covered offense was committed." First Step Act § 404(b). Courts within the Seventh Circuit
have typically decided that the First Step Act does not require an in-person resentencing, and this
Court is inclined to agree.8 But the Seventh Circuit has not decided the issue. The parties in this
case subiitied filings that ail seem to assume{2019 U.S. Dist. LEXIS 79} that an in-person
resentencing is not required. Out of an abundance of caution, the parties must position papers on
whether the resentencing requires Williams' presence or instead the Court may decide the new
sentence on the already-filed briefs (as well as the prior presentence report and prior sentencing
record). The positions papers are due by September 9, 2019. The defense counsel's motion [1827] to
reset the status hearing is granted to September 16, 2019 at 9:30 a.m.

ENTERED:

/s/ Edmond E. Chang
Honorable Edmond E. Chang
United States District Judge
DATE: August 25, 2019

PcAd Footnotes

1

Citations to the record are noted as "R." followed by the docket number and the page or paragraph
number.
2

It bears noting that Williams did not plead to crack cocaine (he pled only to cocaine) and did not

specific a quantity of cocaine. Plea Colloquy Tr. at 3:10-4:9, 14:16-16:9. That means that under
Alleyne, no mandatory minimum should have applied at the time of sentencing. Alleyne v. United

States, 570 U.S. 99, 103, 133 S. Ct. 2151, T86L: Ed. 2d 314 (2013). Instead, Williams should have
been sentenced under 21 U.S.C. § 841(b)(1)(C), which has no mandatory minimum and a maximum

term of 20 years.

Having said that, the sentencing court clearly sentenced Williams as if he had pled to the 50-gram
offense, which before the Fair Sentencing Act would have garnered him a mandatory minimum of 10
years. The sentencing judge explicitly stated that his hands were tied by a 10-year mandatory
minimum. R. 1406, Sentencing Tr. at 21:22-22:15. More importantly, the Seventh Circuit also treated
the issue as if Williams had been sentenced under 21 U.S.C. § 841(b)(1)(A). Long, 748 F.3d at 331.

DISHOT q

© 2019 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the
restrictions and terms and conditions of the Matthew Bender Master Agreement.

 

 
